Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-11 Page
                                                                           of 6 1 of 6
Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-12 Page
                                                                           of 6 2 of 6
Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-13 Page
                                                                           of 6 3 of 6
Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-14 Page
                                                                           of 6 4 of 6
Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-15 Page
                                                                           of 6 5 of 6
Case 17-11213
      Case 17-11213
              Doc 602-1Claim
                        Filed406/21/19
                                 Filed 06/22/17
                                        Entered 06/21/19
                                                 Main Document
                                                         12:53:15 POC
                                                                   Page
                                                                      4-16 Page
                                                                           of 6 6 of 6
